DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The new drawing received on 10/25/2021 is NOT accepted because it does not comply with the labeling requirement of 37 CFR 1.121(d), which states:
The drawing sheet should be labeled in the top margin as “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Applicant is requested to re-submit the drawing sheet because the currently supplied drawing Fig 2E has not been entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
the hydrofoil wing attachment system being a singular apparatus (claim 2)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 

Specification
The Specification is objected to because of the following deficiency: 
A description of the newly-added Figure 2E should be included in the “Brief Description of the Drawings” section of the Specification.
Appropriate correction is requested.

Claim Objections
Claim 3 is objected to because of the following informalities:  
After “the clamp head secures, “a hydrofoil” should be changed to “the hydrofoil”.
Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3049262 A1 (‘262).
FR ‘262 discloses a hydrofoil wing attachment system (see Figures 1, 2 and 5), comprising a strut [2] joining a watercraft and a hydrofoil wing [3, 4]; and a clamp head [1] that connects to the strut and surrounds the hydrofoil wing around a longitudinal section of the hydrofoil wing, and a mechanism [10 or 12,14] securing the hydrofoil wing along said longitudinal section (see the attached English translation).
Re claim 2, the strut and the clamp head are constructed as a “singular” apparatus. 
Re claim 3, the hydrofoil wing attachment system comprises a single strut, whereby the clamp head secures the hydrofoil wing along the central longitudinal section.
Re claim 7, the mechanism [12, 14] allows a user to configure the angle of attack of the hydrofoil wing (Fig 5).
Re claim 10, the hydrofoil wing clamping apparatus comprises a clamp head [1] that surrounds a hydrofoil wing along a longitudinal section of the hydrofoil wing. A mechanism [12, 14] secures the hydrofoil wing utilizing mechanical pressure, which coupled with one of the front/rear screw [12], is configured to adjust a space above or below the hydrofoil wing, and therefore broadly considered to be spacer system [12].
Re claim 11, the mechanism allows a user to configure the angle of attack of the hydrofoil wing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FR 3049262 A1 (‘262) in view of FR 2744981 A1 (‘981).
FR ‘262 discloses a hydrofoil wing attachment system, comprising a single strut joining a watercraft and a hydrofoil wing, but fails to disclose a double strut arrangement.
FR ‘981 discloses a hydrofoil wing attachment system, comprising a single strut (Fig 3) and a double strut (Fig 4) arrangement, thereby establishing an equivalence between the two.
It would have been obvious to a person skilled in the art before the effective filing date of the invention to replace the single strut of FR ‘262 with a double strut arrangement, as taught by FR ‘981. Having such an arrangement would have provided the hydrofoil wing with greater stability. It would also have been obvious to a skilled person to use two clamp heads to secure the hydrofoil wing each of the two struts.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over FR 3049262 A1 (‘262).
FR ‘262 discloses a hydrofoil wing attachment system, comprising a strut joining a watercraft and a hydrofoil wing, but fails to expressly disclose any specific hydrofoil draft height or strut draft height.
However, it would have been obvious to a person skilled in the art before the effective filing date of the invention to configure the hydrofoil draft height as 0.5 to 10 times the length of the wing chord, and the strut draft height as 50 millimeters to 20 meters, as a matter of routine design choice. Having such draft heights would have allowed the watercraft to be operated with optimum safety and hysdrodynamic efficiency.

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
Applicant’s Arguments: Applicant has argued that FR ‘262 refers to the main body [1] as a fuselage. Further, although the wings are attached to the fuselage, the fuselage serves numerous other functions and has a distinctly different design and purpose than that of the clamp head. Therefore, the fuselage of FR '262 cannot be considered to be the same as a clamp head, as claimed.
Response: The novelty of claimed matter does not depend on the terminology used in the prior art, but rather on the structure and the function disclosed by it. In the present case, the main body [1] disclosed by FR ‘262 connects to the strut and surrounds the hydrofoil wing along a longitudinal section of the wing, and therefore, qualifies as a clamp head as claimed.
Further, even if the main body of FR ‘262 serves other functions, the current phrasing of the claim does not necessarily preclude the main body from serving such functions. As long as the main body meets the structure and/or function set forth in the claim, it can be considered as a clamp head.
Note: Applicant is (optionally) invited to contact the examiner to discuss if including additional limitations in the claim would help define over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,232,355 B2 (Murphy) shows a clamp head connecting a strut and a hydrofoil wing and using a shim/spacer to adjust the hydrofoil angle (see Fig 17a-c)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617